Citation Nr: 1826890	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of a right hand laceration.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from May 1982 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes there were additional issues addressed in the March 2013 rating decision.  However, the Veteran only filed a notice of disagreement and perfected an appeal for the two issues currently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The issue of service connection for residuals of a right hand laceration is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea did not manifest in service and is not otherwise related to service. 


CONCLUSION OF LAW

Sleep apnea was not incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sleep apnea is not an enumerated "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service, and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a sleep apnea is not warranted.

The Veteran has asserted that his sleep apnea began in service and that he was unaware of what it was called when he went to sick call for treatment.  Therefore, he reported it as fatigue.  See, e.g., July 2014 VA Form 9.  In his VA Form 9, he further referenced his oversleeping during lunch which he believes caused him to be demoted.  He also stated that his former spouse and roommates complained about his loud snoring.

While there is a service treatment record that indicated the Veteran was seen for fatigue, all other service treatment records are negative for any complaints, treatment, or diagnosis of sleep apnea or symptoms such as fatigue.  Additionally, he denied having a medical history of persistent trouble sleeping in October 1980, August 1984, and February 1990.

The Board does acknowledge the lay statements that the Veteran's symptoms of loud snoring during childhood, in service and since that time.  The Board notes that the Veteran is competent to report his experience and symptoms in service and after that.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Nevertheless, the Board finds that sleep apnea did not manifest in service.  As noted above, the Veteran was not diagnosed with sleep apnea in service.  Indeed, the Veteran's treatment records do not suggest he was diagnosed with obstructive sleep apnea until January 2013, many years after his separation from service in March 1990.

During a January 2013 VA examination, the examiner noted the Veteran's entrance or separation examinations did not indicate any symptoms related to sleep apnea.   Additionally, the examiner pointed to an in-service visit at which time the Veteran complained of fatigue for 3 weeks due to working late hours.  Further, the examiner indicated that a significant amount of time had passed between the Veteran's service and his diagnosis of sleep apnea in 2013.  Ultimately, the examiner opined the Veteran's sleep apnea was less likely than not incurred in, caused by and/or related to complaints of fatigue that occurred during active duty, finding it was more likely related to the Veteran's significant weight gain.

Based on the foregoing, there is affirmative evidence showing that the Veteran did not have sleep apnea in service or for several years thereafter.  See January 2013 VA examination.  Additionally, the VA examiner indicated the reported symptoms in service and thereafter were not indicative of sleep apnea and found that the disorder did not manifest in service.  The Board finds that such evidence outweighs the lay statements.  Although laypersons are competent to report observable symptomatology, they are not competent to attribute these symptoms to the specific diagnosis of sleep apnea.  Indeed, a diagnosis of sleep apnea requires a sleep study.  Moreover, even assuming that he is competent to attribute the reported symptomology in service to a diagnosis, the Board finds that the specific opinion of the VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which she relied to form her opinion.  She considered the evidence of record, including the reported medical history, relied on a complete and accurate factual premise, and provided a rationale for the conclusion reached.  For these reasons, the Board concludes that sleep apnea did not manifest in service.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for sleep apnea is denied.


REMAND

Remand is necessary for further development.  The Veteran was afforded a VA examination in connection with his claim for residuals of a right hand scar in January 2013.  During that examination, the examiner rendered a negative nexus opinion finding the Veteran's right palm scar was not related to service.  The examiner further noted the location of the scar on the Veteran's hand was not consistent with the location of the hand that was treated in service.  However, the examiner did acknowledge the Veteran had injured his right hand in service and the laceration was treated.  In his July 2014 VA Form 9, the Veteran indicated the residual scar he filed a claim for was between his index finger and thumb, which was the very same location the examiner acknowledged the Veteran had been injured in service.  A review of the claims file, reveals a possible misunderstanding of which scar should be evaluated for purposes of this claim, as the examiner focused on a pre-existing scar on the Veteran's palm.  Therefore, another VA examination and opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his residual right hand scar.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any residual of a right hand laceration present during the appeal period.  The Board notes that the examiner is directed to evaluate the area of the Veteran's right hand, from the index finger and thumb.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should identify any residuals of a right hand laceration that have been present since the Veteran filed his claim in August 2011 or within close proximity thereto (even if later resolved), to include the area of the Veteran's right hand, from the index finger and thumb. 

For each right hand scar identified, the examiner should opine as to whether it is at least as likely as the scar or any other residuals of the right hand laceration manifested in service or is otherwise causally or etiologically related thereto.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


